SCHEB, Judge.
Defendant challenges his sentence for burglary of a structure imposed after revocation of his probation. He argues that the *437trial court erred in not following the procedure under the sentencing guidelines.
We find no merit to defendant’s contention. His sentence, which was imposed on June 8, 1984, was not under the sentencing guidelines, because he committed the burglary before October 1, 1983, and did not affirmatively select to be sentenced under the guidelines. See Heathcoat v. State, 463 So.2d 449 (Fla. 2d DCA 1985); Rodriguez v. State, 458 So.2d 899 (Fla. 2d DCA 1984). Further, defendant’s thirty-month sentence for burglary of a structure, a third-degree felony, was within the statutory maximum sentence of five years. See § 775.082(3)(d), Fla.Stat. (1983).
Accordingly, we affirm the revocation of defendant’s probation and his conviction and sentence for burglary of a structure.
GRIMES, A.C.J., and FRANK, J., concur.